Exhibit 10.1

 

INVESTMENT AGREEMENT

 

THIS INVESTMENT AGREEMENT, dated May 23, 2015 (this “Agreement”), is entered
into by and among Charter Communications, Inc., a Delaware corporation (the
“Company”), CCH I, LLC, a Delaware limited liability company and a wholly owned
subsidiary of the Company (“New Charter”), and Liberty Broadband Corporation, a
Delaware corporation (the “Purchaser”).  Certain terms used in this Agreement
are used as defined in Section 9.14.

 

RECITALS

 

WHEREAS, the Company is concurrently herewith entering into an Agreement and
Plan of Mergers, dated the date hereof (the “Mergers Agreement”), with Time
Warner Cable Inc., a Delaware corporation (“Target”) pursuant to which (i) New
Charter will be converted into a Delaware corporation in accordance with
Section 265 of the General Corporation Law of the State of Delaware and
Section 216 of the Limited Liability Company Act of the State of Delaware,
(ii) a newly formed merger subsidiary will merge with and into Target (the
“First Company Merger”), with Target as the surviving corporation in the First
Company Merger, (iii) immediately following the First Company Merger, Target
will be merged with and into a newly formed merger subsidiary (the “Second
Company Merger”), with such merger subsidiary as the surviving entity in the
Second Company Merger and (iv) immediately following the consummation of the
Second Company Merger, the Company shall be merged with and into a newly formed
merger subsidiary and wholly owned subsidiary of New Charter (“Merger
Subsidiary”), with Merger Subsidiary surviving as a wholly owned subsidiary of
New Charter (the “Parent Merger”);

 

WHEREAS, subject to the terms and conditions of this Agreement, and in
furtherance of the transactions contemplated by the Mergers Agreement,
immediately following the closing of the Parent Merger, Purchaser desires to
purchase, and New Charter desires to issue and sell to Purchaser, shares of New
Charter’s Class A common stock, par value $.001 per share (the “Common Stock”),
for an aggregate purchase price of $4,300,000,000 (the “Aggregate Purchase
Price”); and

 

WHEREAS, each of the respective Boards of Directors (or duly authorized
committee thereof) (or Board of Managers, as applicable) of the Company, New
Charter and Purchaser, respectively, has approved this Agreement and the
transactions contemplated hereby and has determined that it is in the best
interests of the Company, New Charter, and Purchaser, respectively, and their
respective stockholders or members (if applicable) to enter into this Agreement
and consummate the transactions contemplated hereby.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the premises and for the mutual promises
contained in this Agreement and for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and intending to be bound, the
parties hereby agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

PURCHASE AND SALE OF SHARES OF COMMON STOCK

 

Section 1.1                                    Purchase and Sale of the Shares.

 

(a)                                 Upon the terms and subject to the conditions
set forth herein, at the Closing Purchaser shall subscribe for and purchase, and
New Charter shall issue and sell to Purchaser, a whole number of duly
authorized, validly issued, fully paid and non-assessable shares of Common Stock
equal to the product of (x) Parent Merger Exchange Ratio (as defined in the
Mergers Agreement) multiplied by (y) the quotient of the Aggregate Purchase
Price divided by the Price Per Share (the “Purchased Shares”), free and clear of
any Lien (other than any restrictions created by Purchaser, and any restrictions
on transfer arising under the Securities Act and state securities laws).

 

(b)                                 The closing of the purchase of the Purchased
Shares (the “Closing”) shall take place on the Closing Date after the
satisfaction or, subject to applicable Law, waiver of the conditions set forth
in Articles V and VI hereof (other than those conditions that by their terms are
to be satisfied at the Closing, but subject to the satisfaction of those
conditions), or on such other date as the parties may mutually agree.  The
Closing shall be held at the offices of Wachtell, Lipton, Rosen & Katz, 51 West
52nd Street, New York, New York 10019, at 10:00 a.m., New York City time, on the
Closing Date, or at such place and time as the parties shall agree.

 

(c)                                  Two (2) Business Days prior to the Closing,
the Company and New Charter shall deliver to Purchaser a statement setting forth
the wire transfer instructions for delivery of the Aggregate Purchase Price and
Purchaser shall deliver to the Company brokerage instructions for the delivery
of the Purchased Shares.

 

(d)                                 At the Closing, New Charter shall issue and
deliver to Purchaser (as provided in Section 1.1(e) below) the Purchased Shares,
upon payment of the Aggregate Purchase Price for the Purchased Shares by wire
transfer of immediately available funds on the Closing Date.

 

(e)                                  The Purchased Shares shall be delivered by
New Charter on the Closing Date, against payment of the Aggregate Purchase
Price, in uncertificated form through Computershare Shareowner Services, New
Charter’s transfer agent for the Common Stock, and The Depository Trust Company
to the brokerage accounts designated by Purchaser pursuant to Section 1.1(c).

 

ARTICLE II

 

PROXY MATERIALS AND STOCKHOLDERS MEETINGS

 

Section 2.1                                    Proxy Statement/Prospectus.

 

(a)                                 Reasonably promptly after the date hereof,
but consistent with the requirements set forth in the Mergers Agreement, the
Company shall prepare and file with the SEC a proxy statement/prospectus on
Form S-4 (which could be a joint proxy statement/prospectus) for a special
meeting of its stockholders (as amended or supplemented, the “Proxy

 

2

--------------------------------------------------------------------------------


 

Statement/Prospectus”).  The Company shall include in the Proxy
Statement/Prospectus a solicitation relating to the approval, for purposes of
Article Eighth of the Company’s Amended and Restated Certificate of
Incorporation, of the issuance of the Purchased Shares to Purchaser (the “Stock
Issuance Approval”) and, if the Company decides to do so, the approvals required
by Sections 4.02(a) and 5.02(a) of the Mergers Agreement (the “Merger Approvals”
and together with the Stock Issuance Approval, the “Stockholder Approvals”). 
Purchaser and its Affiliates shall promptly furnish to the Company such
information regarding Purchaser and its Affiliates as shall be required to be
included in the Proxy Statement/Prospectus pursuant to the Exchange Act.  Prior
to filing the Proxy Statement/Prospectus or any amendment or supplement thereto,
the Company shall provide Purchaser with reasonable opportunity to review and
comment on such proposed filing solely with respect to the Stockholder Approval
and any information relating to Purchaser, its Affiliates or any of its
designees to the Board of Directors of the Company.  If at any time prior to the
Closing Date, any information should be discovered by any party hereto that
should be set forth in an amendment or supplement to the Proxy
Statement/Prospectus so that the Proxy Statement/Prospectus would not include
any misstatement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, the party that
discovers such information shall promptly notify the other parties hereto and,
to the extent required by applicable Law, an appropriate amendment or supplement
describing such information shall be promptly filed by the Company with the SEC
and, to the extent required by applicable Law, disseminated by the Company to
the stockholders of the Company.

 

(b)                                 The Company shall promptly notify Purchaser
of the receipt of any comments from the SEC or the staff of the SEC and of any
request by the SEC or the staff of the SEC for amendments or supplements to the
Proxy Statement/Prospectus or for additional information and shall supply
Purchaser with copies of all correspondence between it or any of its
representatives, on the one hand, and the SEC or the staff of the SEC, on the
other hand, with respect to the Proxy Statement/Prospectus.  The Purchaser shall
promptly notify the Company of the receipt of any comments from the SEC or the
staff of the SEC and of any request by the SEC or the staff of the SEC for
amendments or supplements to the Purchaser Proxy Statement/Prospectus or for
additional information and shall supply Purchaser with copies of all
correspondence between it or any of its representatives, on the one hand, and
the SEC or the staff of the SEC, on the other hand, with respect to the
Purchaser Proxy Statement/Prospectus.

 

(c)                                  The Company shall mail the Proxy
Statement/Prospectus to the holders of its Common Stock in accordance with
customary practice after the SEC’s review of the Proxy Statement/Prospectus is
completed.

 

Section 2.2                                    Stockholders Meeting.  The
Company shall, in accordance with customary practice, duly call, give notice of,
convene and hold a special meeting of its stockholders (the “Stockholders
Meeting”) as contemplated by Section 7.03 of the Mergers Agreement or as
otherwise decided by the Company.  A proposal relating to the approval, for
purposes of Article Eighth of the Company’s Amended and Restated Certificate of
Incorporation, of the issuance of the Purchased Shares to Purchaser, and, if the
Company decides to do so, proposals relating to the approvals required by
Section 5.02 of the Mergers Agreement shall be presented to the stockholders of
the Company at the Stockholders Meeting for approval.  Subject to the fiduciary
duties of the Company’s directors under Delaware Law, as determined by a
majority of the

 

3

--------------------------------------------------------------------------------


 

members of the Company’s Board of Directors unaffiliated with Purchaser, after
consultation with its outside legal counsel, the Board of Directors of the
Company will recommend that the holders of the Common Stock vote at the
Stockholders Meeting in favor of each of the proposals relating to the Stock
Issuance Approval and the Merger Approvals, and the Company will use reasonable
best efforts to solicit from such stockholders proxies in favor of such
proposals.

 

Section 2.3                                    Publicity.  No press release or
public announcement concerning this Agreement or the transactions contemplated
hereby will be issued by any party hereto or any of its Affiliates, without the
prior consent of the other, which consent shall not be unreasonably withheld,
conditioned or delayed except as such release or announcement may be required by
applicable Law or the rules of, or listing agreement with, any national
securities exchange on which the securities of such Person or any of its
Affiliates are listed or traded, in which case, the Person required to make the
release or announcement will, to the extent practicable, allow the other party
reasonable time to comment on such release or announcement in advance of such
issuance; provided, however, that the foregoing shall not apply to any press
release or other public statement to the extent it contains substantially the
same information as previously communicated by one or more of the parties.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE PARTIES

 

Section 3.1                                    Representations and Warranties of
the Company and New Charter.  Each of the Company and New Charter hereby
represents and warrants to Purchaser that:

 

(a)                                 The Company has been duly incorporated and
is validly existing as a corporation in good standing under the laws of the
State of Delaware, and New Charter has been duly organized and is validly
existing as a limited liability company in good standing under the laws of the
State of Delaware.  Each of New Charter and the Company has all requisite
corporate power and authority to execute and deliver this Agreement, and to
perform its obligations hereunder and to consummate the transactions
contemplated hereby.  The execution and delivery by the Company and New Charter
of this Agreement and the consummation by the Company and New Charter of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action and no other corporate proceedings on the part of the Company
or New Charter are necessary to authorize the execution, delivery and
performance by the Company and New Charter of this Agreement or the consummation
by the Company and New Charter of the transactions contemplated hereby.  This
Agreement has been duly executed and delivered by each of the Company and New
Charter and, assuming due authorization, execution and delivery hereof by
Purchaser, such agreement constitutes a legal, valid and binding obligation of
each of the Company and New Charter, enforceable in accordance with its terms,
subject, as to enforcement, to bankruptcy, insolvency, reorganization and other
laws of general applicability relating to or affecting creditors’ rights and to
general equity principles.

 

(b)                                 The only vote of the holders of any class or
series of capital stock of the Company required to approve the transactions
contemplated hereby is (i) the approval of each of the Merger Approvals by the
requisite stockholder vote set forth in the Mergers Agreement at the
Stockholders Meeting or any adjournment or postponement thereof where a majority
of the

 

4

--------------------------------------------------------------------------------


 

shares of the Company’s Class A common stock, par value $0.001 per share (the
“Company Common Stock”), that are outstanding on the record date for the
Stockholders Meeting are present (in person or by proxy) and entitled to vote
and (ii) the approval of the Stock Issuance Approval by the requisite
stockholder vote set forth in the Mergers Agreement at the Stockholders Meeting
or any adjournment or postponement thereof where a majority of the shares of
Company Common Stock that are outstanding on the record date for the
Stockholders Meeting are present (in person or by proxy) and entitled to vote.

 

(c)                                  The Purchased Shares will be, when issued,
duly authorized, validly issued, fully paid and non-assessable.  The Purchased
Shares will not be issued in violation of any preemptive rights or any rights of
first offer, first refusal, tag-along rights or other similar rights or
restrictions in favor of any other person, and Purchaser will acquire such
Purchased Shares free and clear of any Lien (other than any restrictions created
by Purchaser, and any restrictions on transfer arising under the Securities Act
and state securities laws).

 

(d)                                 The issue and sale of the Purchased Shares
and the compliance by New Charter and the Company with all of the provisions of
this Agreement and the consummation of the transactions herein contemplated will
not conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, (i) any indenture, mortgage, deed
of trust, loan agreement or other agreement or instrument to which the Company,
New Charter or any of their respective subsidiaries is a party or by which the
Company, New Charter or any of their respective subsidiaries is bound or to
which any of the property or assets of the Company, New Charter or any of their
respective subsidiaries is subject, (ii) assuming the Stockholders Approvals are
obtained, any provisions of the Amended and Restated Certificate of
Incorporation of the Company or the Amended and Restated Bylaws of the Company
or the organizational documents of New Charter, and (iii) assuming the accuracy
of, and Purchaser’s compliance with, the representations, warranties and
agreements of Purchaser herein, any statute or any order, rule or regulation of
any Governmental Entity having jurisdiction over the Company, New Charter or any
of their respective subsidiaries or any of their respective properties, except,
in the case of clauses (i) and (iii) above, for any such conflict, breach,
violation or default that would not, individually or in the aggregate,
reasonably be expected to (x) prevent or materially impair or delay the
performance by the Company or New Charter of its respective obligations under
this Agreement or the consummation of the transactions contemplated hereby, or
(y) impair Purchaser’s full rights of ownership to the Purchased Shares; and no
consent, approval, authorization, order, registration or qualification of or
with any such Governmental Entity is required for the offer and sale of the
Purchased Shares or the consummation by the Company and New Charter of the
transactions contemplated by this Agreement (other than in connection or in
compliance with the HSR Act or any applicable antitrust, merger or competition
Law and the registration under the Securities Act of the offer and sale of the
Purchased Shares to Purchaser).  On or prior to the Closing Date, the issuance
of the Purchased Shares to Purchaser will have been duly registered on an
appropriate form under the Securities Act to the extent permitted by the
rules of the SEC.

 

(e)                                  The forms, reports, statements, schedules
and other materials the Company was required to file with the SEC pursuant to
the Exchange Act or other federal securities laws since January 1, 2012 (the
“Exchange Act Reports”), when they were filed with the SEC, conformed in all
material respects to the applicable requirements of the Exchange Act and the
applicable rules

 

5

--------------------------------------------------------------------------------


 

and regulations of the SEC thereunder; and as of the date hereof, no such
documents were filed with the SEC since the SEC’s close of business on the
Business Day immediately prior to the date of this Agreement.  The Exchange Act
Reports did not, as of their respective dates, contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(f)                                   None of the information contained in the
Proxy Statement/Prospectus will at the time of the mailing of the Proxy
Statement/Prospectus to the stockholders of the Company, at the time of any
amendments thereof or supplements thereto and at the time of the Stockholders
Meeting, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided that no representation is made by the Company with
respect to statements made or incorporated by reference therein based on
information supplied by Purchaser or any of its Affiliates (other than the
Company and its Subsidiaries).  The Proxy Statement/Prospectus will at the time
of the mailing of the Proxy Statement/Prospectus to the stockholders of the
Company, at the time of any amendments thereof or supplements thereto and at the
time of the Stockholders Meeting, comply as to form in all material respects
with the Exchange Act.

 

(g)                                  As of the date hereof, there is no action,
suit, investigation or proceeding pending or, to the knowledge of the Company or
New Charter, threatened against the Company, New Charter or any of their
respective Affiliates that questions the validity of this Agreement, the
transactions contemplated hereby, the Purchased Shares, or any action to be
taken by the Company or New Charter pursuant hereto, which would reasonably be
expected to (i) prevent or materially impair or delay the performance by the
Company or New Charter of its respective obligations under this Agreement or the
consummation of the transactions contemplated hereby, or (ii) impair Purchaser’s
full rights of ownership to the Purchased Shares.

 

(h)                                 Each of New Charter and the Company is not,
and immediately after giving effect to the issuance and sale of the Purchased
Shares, will not be, an “investment company”, as such term is defined in the
United States Investment Company Act of 1940, as amended.

 

(i)                                     Prior to the Closing Date, the Board of
Directors of the Company shall have taken all action as is necessary to exempt
the acquisition of the Purchased Shares by Purchaser from the liability
provisions of Section 16(b) of the Exchange Act pursuant to Rule 16b-3 to the
extent permitted by applicable law.

 

Section 3.2                                    Representations and Warranties of
Purchaser.  Purchaser hereby represents and warrants to the Company and New
Charter that:

 

(a)                                 Purchaser has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the State
of Delaware.  Purchaser has all requisite corporate power and authority to
execute and deliver this Agreement, and to perform its obligations hereunder and
to consummate the transactions contemplated hereby.  The execution and delivery
by Purchaser of this Agreement and the consummation by Purchaser of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action and no other

 

6

--------------------------------------------------------------------------------


 

corporate proceedings on the part of Purchaser are necessary to authorize the
execution, delivery and performance by Purchaser of this Agreement or the
consummation by Purchaser of the transactions contemplated hereby.  This
Agreement has been duly executed and delivered by Purchaser and, assuming due
authorization, execution and delivery hereof by the Company and New Charter,
such agreement constitutes a legal, valid and binding obligation of Purchaser,
enforceable in accordance with its terms, subject, as to enforcement, to
bankruptcy, insolvency, reorganization and other laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

 

(b)                                 Purchaser’s compliance with all of the
provisions of this Agreement and the consummation of the transactions herein
contemplated will not conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, or require the giving
of notice or making a filing under, (i) any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which it or any of its
subsidiaries is a party or by which it or any of its subsidiaries is bound or to
which any of its or its subsidiaries’ property or assets is subject, (ii) any
provisions of the Restated Certificate of Incorporation of Purchaser or the
Bylaws of Purchaser or (iii) any statute or any order, rule or regulation of any
Governmental Entity having jurisdiction over it or any of its subsidiaries or
any of their properties, except, in the case of clauses (i) and (iii) above, for
any such conflict, breach, violation or default that would not, individually or
in the aggregate, reasonably be expected to prevent or materially impair or
delay the performance by Purchaser of its obligations under this Agreement or
the consummation of the transactions contemplated hereby; and no consent,
approval, authorization, order, registration or qualification of or with any
such Governmental Entity is required for the consummation by Purchaser of the
transactions contemplated by this Agreement (other than in connection or in
compliance with the provisions of the Securities Act and the securities or blue
sky Laws of the various states or the HSR Act or any applicable antitrust,
merger or competition Law).

 

(c)                                  None of the information supplied in writing
by Purchaser or any of its Affiliates for inclusion in the Proxy
Statement/Prospectus will at the time of the mailing of the Proxy
Statement/Prospectus to the stockholders of the Company, at the time of any
amendments thereof or supplements thereto and at the time of the Stockholders
Meeting, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

(d)                                 Purchaser will have on the Closing Date
sufficient funds to purchase the Purchased Shares.

 

(e)                                  As of the date hereof, there is no action,
suit, investigation or proceeding pending or, to the knowledge of Purchaser,
threatened against Purchaser or any of its Affiliates that questions the
validity of this Agreement, the transactions contemplated hereby, or any action
to be taken by Purchaser pursuant hereto, which would reasonably be expected to
prevent or materially impair or delay the performance by Purchaser of its
obligations under this Agreement or the consummation of the transactions
contemplated hereby.

 

7

--------------------------------------------------------------------------------


 

ARTICLE IV

 

COVENANTS

 

Section 4.1                                    Use of Proceeds.  The Company
shall use the proceeds of the Aggregate Purchase Price to fund a portion of the
cash consideration for the transactions contemplated by the Mergers Agreement.

 

Section 4.2                                    Reasonable Best Efforts.

 

(a)                                 Each party hereto shall cooperate with the
other party and use its respective reasonable best efforts to promptly take, or
cause to be taken, all actions, and do, or cause to be done, all things,
necessary, proper or advisable to cause the conditions to Closing to be
satisfied as promptly as practicable and to consummate and make effective, in
the most expeditious manner practicable, the transactions and perform the
covenants contemplated by this Agreement.

 

(b)                                 Each of Purchaser, New Charter and the
Company will cooperate and consult with the other and use reasonable best
efforts to prepare and file all necessary documentation, to effect all necessary
applications, notices, petitions, filings and other documents, and to obtain all
necessary permits, consents, orders, approvals and authorizations of, or any
exemption by, all Governmental Entities, and expiration or termination of any
applicable waiting periods, necessary or advisable to consummate the
transactions contemplated by this Agreement, and to perform the covenants
contemplated by this Agreement, it being agreed that each of the Company and
Purchaser shall make or file any such applications, notices, petitions or
filings required to be made by it with Governmental Entities in connection with
the transactions contemplated by this Agreement as promptly as practicable
following the date of this Agreement.  Each party shall execute and deliver
after the Closing such further certificates, agreements and other documents and
take such other actions as the other party may reasonably request to consummate
or implement such transactions or to evidence such events or matters.  In
particular, each party will use its reasonable best efforts to promptly obtain,
and will cooperate as may reasonably be requested by the other party and use its
reasonable best efforts to help the other party promptly obtain or submit, as
the case may be, as promptly as practicable, the approvals and authorizations
of, filings and registrations with, and notifications to, or expiration or
termination of any applicable waiting period, under the HSR Act or any
applicable antitrust, merger or competition law for Purchaser to be able to
acquire the Purchased Shares (“HSR Clearance”).  Notwithstanding any covenants
of the parties set forth herein, none of the parties hereto will be required to
take any action requiring, or enter into any settlement, undertaking, condition,
consent decree, stipulation or other agreement with any Governmental Entity that
requires such party or any of its Subsidiaries or Affiliates to (x) hold
separate (in trust or otherwise), divest itself or otherwise rearrange the
composition of any assets, businesses or interests of such party or any of its
Affiliates or imposes any limitations on such person’s freedom of action with
respect to future acquisitions of assets or with respect to any existing or
future business or activities or on the enjoyment of the full rights of
ownership, possession and use of any asset now owned or hereafter acquired by
any such person (including any securities of Purchaser or of the Company and the
voting and other rights related to ownership thereof), (y) agree to any other
conditions or requirements or to take any other actions that are adverse or
burdensome or would reasonably be expected to adversely affect such person, in
order to satisfy

 

8

--------------------------------------------------------------------------------


 

any objection of any Governmental Entity or any other person or (z) incur or be
required to bear any financial obligation imposed or required by any
Governmental Entity that, in the case of each of clauses (x), (y) and (z), would
have or would reasonably be expected to have a material adverse effect on
Purchaser; provided, that in the event any Governmental Entity seeks to impose
or require the taking of any of the actions set forth in clauses (x), (y) or
(z) above, then the parties agree to use their respective reasonable best
efforts and to negotiate in good faith to reach a compromise or settlement with
such Governmental Entity which satisfies any objection of any Governmental
Entity but minimizes, to the extent practicable, the strategic, economic and
other effects of such action, compromise or settlement upon the Purchaser and
its Subsidiaries and Affiliates.  Each of Purchaser and the Company will have
the right to review in advance, and to the extent practicable each will consult
with the other, in each case subject to applicable Laws relating to the exchange
of information, with respect to all the information relating to the other party,
and any of their respective Affiliates, which appears in any filing made with,
or written materials submitted to, any third party or any Governmental Entity in
connection with the transactions contemplated by this Agreement.  In exercising
the foregoing right, each of the parties hereto agrees to act reasonably and as
promptly as practicable.  Each party hereto agrees to keep the other party
apprised of the status of matters relating to completion of the transactions
contemplated hereby.  Purchaser, New Charter and the Company shall promptly
furnish each other, to the extent permitted by applicable Laws, with copies of
written communications received by them or their Affiliates from, or delivered
by any of the foregoing to, any Governmental Entity in respect of the
transactions contemplated by this Agreement.

 

(c)                                  Each party shall give the other parties
hereto prompt written notice upon becoming aware of any Action commenced or, to
the knowledge of such party, to which such party is or may become a party
(including any such Claim in the right of any such party) (x) relating to or
involving this Agreement or the transactions contemplated hereby, or (y) seeking
to enjoin, restrain, restrict, limit or prohibit the transactions contemplated
hereby or any of the rights, privileges or preferences to which the Purchaser is
entitled as the owner of the Purchased Shares.  The party giving such notice
shall give the other parties hereto the opportunity to participate in (but not
control) the defense and settlement of any such Claims and such party agrees to
use, and to cause its Affiliates, directors and officers to use, its
commercially reasonable efforts to defend or contest any such Claim.  The
parties receiving such notice will cooperate with other party hereto in its
defense of such Claims as it may reasonably request.

 

Section 4.3                                    Interim Conduct of Business. 
During the period commencing on the date of this Agreement and ending on the
Closing Date, except as expressly contemplated by this Agreement or any
Exhibit or Schedule hereto, the Mergers Agreement or the Contribution Agreement,
or consented to in writing by Purchaser (which consent shall not be unreasonably
withheld, conditioned or delayed), the Company (i) shall conduct its operations
in the ordinary course of business consistent with past practice and in
accordance with its Agreement and (ii) shall not authorize or issue, sell,
deliver or agree to commit to issue, sell or deliver (whether through the
issuance, exercise or granting of options, warrants, call, commitments,
subscriptions, rights to purchase or otherwise) shares of any class or series of
capital stock, limited liability company interest, or other equity interest of
the Company or New Charter (other than pursuant to the issuance of equity
compensation awards in the ordinary course of business consistent with past
practice).  Notwithstanding anything to contrary contained herein, the Company
may pursue backstop financing (including the issuance of equity securities) to
ensure the availability of an

 

9

--------------------------------------------------------------------------------


 

amount in cash equal to the Aggregate Purchase Price in connection with the
funding of its obligations under the Mergers Agreement on the Closing Date, and
in connection therewith may negotiate the terms of such replacement financing
and, to the extent the Company deems reasonably necessary, enter into agreements
and instruments effecting such replacement financing; provided, however, that
the parties acknowledge that such backstop financing will only be utilized in
the event the Purchaser fails to perform its obligations hereunder in breach of
this Agreement, and the execution of any such financing instrument by the
Company will not be deemed a consent by the Purchaser to any equity issuance and
will not limit, restrict or modify the Purchaser’s rights under this
Section 4.3.

 

Section 4.4                                    Stockholders Agreement.

 

(a)                                 The parties hereby covenant and agree to
amend the Stockholders Agreement, dated as of March 19, 2013, between the
Company and Purchaser (the “Stockholders Agreement”), as follows:
(i) Section 3.3 shall be deleted and replaced with “[Reserved.]”, (ii) with
respect to the defined term “Annual Termination Window,” clause (x) shall be
deleted in its entirety and the reference to “2017” in clause (y) shall be
replaced with “2020” and (iii) in the defined term “Termination Notice,” the
year “2017” shall be replaced with the year “2020.”

 

(b)                                 The Company hereby waives the covenants
contained in Sections 3.2(e) and 3.2(h) of the Stockholders Agreement to the
extent that the agreements, arrangements and understandings with and among
Purchaser (together with its affiliates and associates), Liberty Interactive
Corporation, a Delaware corporation (“LIC”), and any third party investors
acquiring shares of Purchaser in connection with the Mergers would constitute a
breach thereof (for the avoidance of doubt, such waiver shall apply to any joint
venture or other partnership arrangements, proxy arrangements and similar
relationships entered between or among such persons in connection with the
completion of the Mergers and the transaction contemplated hereby); provided
that no such Person shall acquire beneficial ownership of any Common Stock in
connection with the transactions contemplated hereby or by the Mergers Agreement
other than pursuant to the Liberty Contribution Agreement, the Amended and
Restated Stockholders Agreement and this Agreement.

 

(c)                                  The Company hereby agrees, from and
following the Closing, that the Investor Designees (as defined in the
Stockholders Agreement) on the New Charter board will be entitled to receive the
same compensatory arrangements as all other New Charter board members
(notwithstanding anything to the contrary contained in the Stockholders
Agreement).

 

Section 4.5                                    New Charter Certificate.  The
Company hereby agrees that, subject to the closing of the transactions
contemplated by the Contribution Agreement, the restated certificate of
incorporation of New Charter, in effect upon completion of the Mergers, shall
not include the provision set forth in Article Eighth of the Company’s existing
Amended and Restated Certificate of Incorporation (or any comparable provision
thereto).

 

Section 4.6                                    Mergers Agreement.  The Company
covenants and agrees not to amend, waive or modify, in any material respect that
is adverse to Purchaser, any provision of the Mergers Agreement without the
prior written consent of Purchaser, which shall not be unreasonably withheld,
conditioned or delayed, provided, however, that any such amendment,

 

10

--------------------------------------------------------------------------------


 

modification or waiver that (x) is reasonably likely to result in an increase in
the total number of shares of Common Stock outstanding immediately following the
completion of the Mergers or (y) is reasonably likely to result in a reduction
to the effective exchange rate at which Purchaser and LIC have agreed to
exchange their existing shares of Target common stock in the Mergers shall be
deemed to be material and Purchaser will be entitled to withhold its consent
thereto, in its sole discretion.

 

Section 4.7                                    Board Matters.  The Board of
Directors of New Charter will adopt the resolutions set forth on Exhibit A
hereto, no later than contemporaneously with its conversion to a corporation
under Delaware law.

 

Section 4.8                                    Efforts to Enforce.  The
Purchaser agrees to use its reasonable best efforts to cause each of Liberty
Interactive Corporation, JANA Nirvana Master Fund, Ltd., JANA Master Fund, Ltd.
and Coatue Offshore Master Fund, Ltd. to perform their respective obligations
under the Investment Agreement, dated as of the date hereof, including by
performing its obligations thereunder, using its reasonable best efforts to
cause such investors to perform their obligations thereunder, enforcing its
rights against such investors, and bringing suit for specific performance by
such investors. The Purchaser agrees not to terminate, nor to waive nor amend
any provision of any such Investment Agreement which would delay or make less
likely the consummation of the Investment contemplated hereby or thereby. The
Purchaser further agrees not to exercise any right or election that would have
the effect of reducing the amount of any investor’s commitment under any such
Investment Agreement, unless (i) the Purchaser has obtained an alternative, debt
or equity-linked form of financing in an equivalent amount or (ii) a commitment
reduction is required by the terms of the applicable investment agreement.

 

Section 4.9                                    USRPHC.  Each of New Charter and
the Company will cooperate and consult with Purchaser in connection with the
preparation of an analysis and methodology to determine whether the Company
and/or New Charter is or will be a United States real property holding
corporation, as defined in Section 897(c)(2) of the Internal Revenue Code of
1986, as amended, (a “USRPHC”) as of the Closing Date, including as a result of
the transactions contemplated by the Mergers Agreement and the Bright House
Transactions (as defined in the Mergers Agreement), or has any plan or intention
to become a USRPHC.  Such cooperation shall include the provision of information
that is reasonably relevant to any such analysis and determination and making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided to Purchaser in connection
with the foregoing.

 

ARTICLE V

 

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE COMPANY AND NEW CHARTER TO ISSUE
THE PURCHASED SHARES

 

The obligations of the Company and New Charter to issue the Purchased Shares to
Purchaser and consummate the transactions contemplated by Article I of this
Agreement on the Closing Date shall be subject to the satisfaction or waiver at
or prior to Closing by the Company and New Charter of the following conditions:

 

11

--------------------------------------------------------------------------------


 

Section 5.1                                    Representations and Warranties;
Covenants and Agreements.

 

(a)                                 The representations and warranties of
Purchaser contained in this Agreement and in any certificate or document
executed and delivered by Purchaser pursuant to this Agreement, in each case,
without giving effect to any limitation as to materiality set forth herein or
therein, shall be true and accurate in all material respects on and as of the
Closing Date with the same force and effect as though made on and as of the
Closing Date, except for those representations and warranties which address
matters only as of a particular date, which representations and warranties,
without giving effect to any limitation as to materiality set forth herein or
therein, shall have been true and correct in all material respects as of such
particular date, and the Company and New Charter shall have received a
certificate, dated the Closing Date, signed by Purchaser to such effect.

 

(b)                                 Purchaser shall have performed and complied
in all material respects with all covenants and agreements required by this
Agreement to be performed or complied with by Purchaser on or prior to the
Closing Date and the Company and New Charter shall have received a certificate,
dated the Closing Date, signed by Purchaser to such effect.

 

Section 5.2                                    Stockholder Approvals.  The
Stockholder Approvals shall have been obtained.

 

Section 5.3                                    Payment for the Purchased
Shares.  Purchaser shall have made payment of the Aggregate Purchase Price for
the Purchased Shares, as provided herein.

 

Section 5.4                                    The Mergers Agreement.  The
closing of the transactions contemplated by the Mergers Agreement shall have
occurred.

 

ARTICLE VI

 

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF PURCHASER TO PURCHASE THE PURCHASED
SHARES

 

The obligations of Purchaser to purchase the Purchased Shares from the Company
and New Charter and consummate the transactions contemplated by Article I of
this Agreement on the Closing Date shall be subject to the satisfaction or
waiver at or prior to Closing by Purchaser of the following conditions:

 

Section 6.1                                    Representations and Warranties;
Covenants and Agreements.

 

(a)                                 Each of (i) the representations and
warranties of each of the Company and New Charter contained in this Agreement
(other than the representations and warranties contained in Section 3.1(c)) and
in any certificate or document executed and delivered by the Company or New
Charter pursuant to this Agreement, in each case, without giving effect to any
limitation as to materiality set forth herein or therein, shall be true and
accurate in all material respects and (ii) the representations and warranties of
each of the Company and New Charter contained in Section 3.1(c) of this
Agreement shall be true and accurate in all respects, in each case, on and as of
the Closing Date with the same force and effect as though made on and as of the
Closing Date, (provided that, with respect to each of the foregoing clauses,
those representations and warranties

 

12

--------------------------------------------------------------------------------


 

which address matters only as of a particular date need only be so true and
correct as of such date), and Purchaser shall have received a certificate, dated
the Closing Date, signed by each of the Company and New Charter to such effect.

 

(b)                                 Each of the Company and New Charter shall
have performed and complied, with respect to the covenants contained in
Section 4.5, in all respects and, with respect to all other covenants contained
herein, in all material respects with all covenants and agreements required by
this Agreement to be performed or complied with by the Company on or prior to
the Closing Date and Purchaser shall have received a certificate, dated the
Closing Date, signed by each of the Company and New Charter to such effect.

 

Section 6.2                                    Stockholder Approvals.  The
Stockholder Approvals shall have been obtained.

 

Section 6.3                                    Delivery of the Purchased
Shares.  The Company shall have delivered or caused to be delivered to Purchaser
the Purchased Shares, as provided in Article I of this Agreement.

 

Section 6.4                                    The Mergers Agreement.  Each
condition set forth in Sections 9.01, 9.02 and 9.03 of the Mergers Agreement to
the obligations of each of the parties to the Mergers Agreement to effect the
transactions contemplated by the Mergers Agreement at the closing thereof shall
have been satisfied or is capable of being satisfied at the closing of the
Mergers Agreement, and the closing of the transactions contemplated by the
Mergers Agreement shall have occurred.  For the avoidance of doubt, the waiver
of any condition shall have no bearing on the determination of whether any
condition set forth in the Mergers Agreement has been satisfied.

 

Section 6.5                        HSR Clearance.  The HSR Clearance shall have
been obtained.

 

Section 6.6                        NASDAQ Listing.  The shares of Common Stock
to be issued pursuant to this Agreement shall have been approved for listing on
the NASDAQ, subject to official notice of issuance.

 

ARTICLE VII

 

TERMINATION

 

Section 7.1                                    Termination of Agreement.  This
Agreement may be terminated prior to the Closing as follows:

 

(a)                                 by mutual written consent of the Company,
New Charter and Purchaser;

 

(b)                                 by the Company and New Charter, if a breach
of any representation or warranty or failure to perform any covenant or
agreement on the part of Purchaser set forth in this Agreement shall have
occurred and is not capable of being cured that would cause any of the
conditions to Closing set forth in Article V not to be satisfied (or not to be
capable of being satisfied) at the Closing;

 

13

--------------------------------------------------------------------------------


 

(c)                                  by Purchaser, if a breach of any
representation or warranty or failure to perform any covenant or agreement on
the part of the Company or New Charter set forth in this Agreement shall have
occurred and is not capable of being cured that would cause any of the
conditions to Closing set forth in Article VI not to be satisfied (or not to be
capable of being satisfied) at the Closing;

 

(d)                                 By any of Purchaser, New Charter or the
Company if there shall be in effect a final non appealable order of a
Governmental Entity of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated by this
Agreement; or

 

(e)                                  upon the termination of the Mergers
Agreement in accordance with its terms.

 

Section 7.2                                    Effect of Termination.  In the
event of termination of this Agreement as provided in Section 7.1, written
notice thereof shall be given to the other party, then each of the parties shall
be relieved of their duties and obligations arising under this Agreement after
the date of such termination and such termination shall be without Liability to
Purchaser, New Charter or the Company; provided, however, that nothing in this
Section 7.2 shall relieve Purchaser, New Charter or the Company of any Liability
for a breach of this Agreement.

 

ARTICLE VIII

 

REGISTRATION RIGHTS

 

Section 8.1                                    Registration Rights. The parties
hereto agree that in connection with the Closing, they will negotiate in good
faith to execute a customary registration rights agreement (the “Registration
Rights Agreement”).  Such agreement will contain the following material terms:

 

(a)                                 Demand Registration.  The Registration
Rights Agreement will provide that, any time following the Closing, Purchaser
shall be entitled to request that New Charter use reasonable best efforts to
register under the Securities Act the secondary offer and sale of its Common
Stock (with New Charter’s full management cooperation available for two (2) road
shows per twelve (12) month period (provided that the second road show shall be
in connection with an offering of at least $500 million), to the extent advised
by the underwriters, if applicable, and at New Charter’s expense, other than
underwriters’ discounts) to the extent requested by Purchaser.  These demand
registration rights include the right to register shares underlying exchangeable
notes or debentures issued in accordance with the Stockholders Agreement.  New
Charter shall not be required to effect more than two (2) demand registrations
for Purchaser in any twelve (12) month period, and all registrations shall be
subject to blackout and delay periods for so long as the Board of Directors
(excluding any directors nominated by Purchaser) determines in good faith that
registration could require the disclosure of something detrimental to New
Charter or to a pending negotiation or transaction.  The aggregate fair market
value of any offering required to be registered would be not less than $500
million.

 

(b)                                 Piggyback Registration.  If New Charter
proposes to register any offer and sale of Common Stock other than on a Form S-8
or Form S-4, Purchaser will have the right to request

 

14

--------------------------------------------------------------------------------


 

that New Charter register under the Securities Act a pro rata portion of its
Common Stock, subject to a minimum to be agreed, unless New Charter is advised
by its financial advisors that the inclusion of the shares would adversely
affect the offering, in which case shares to be sold by any other New Charter
shareholders and Purchaser shall be offered on a pro rata basis to the extent of
the size of the secondary offering proposed.

 

(c)                                  Termination.  The Registration Rights
Agreement will terminate once Purchaser beneficially owns less than 5% equity
ownership of New Charter.

 

(d)                                 Registration Expenses. The Registration
Rights Agreement shall contain customary provisions with respect to the
reimbursement of expenses.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1                                    Survival.  The representations
and warranties of the parties contained in Sections 3.1(a), 3.1(b), 3.1(d),
3.1(e), 3.1(f) and 3.1(i) shall survive the Closing for a period of one
(1) year, and the representation and warranty contained in Section 3.1(c) shall
survive the Closing for the applicable statute of limitations.  All of the
covenants or other agreements of the parties contained in this Agreement shall
survive until fully performed or fulfilled.

 

Section 9.2                                    Notices.  Any notices or other
communications required or permitted under, or otherwise in connection with this
Agreement, shall be in writing and shall be deemed to have been duly given
(A) when delivered in person, (B) upon transmission when sent by facsimile
transmission with written confirmation of receipt, (C) upon transmission by
electronic mail (but only if followed by transmittal of a copy thereof by
(x) national overnight courier or (y) hand delivery with receipt, in each case,
for delivery by the second (2nd) Business Day following such electronic mail),
(D) on receipt after dispatch by registered or certified mail, postage prepaid
and addressed, or (E) on the next Business Day if transmitted by national
overnight courier, in each case as follows:

 

If to the Company or New Charter:

 

Charter Communications, Inc.

400 Atlantic Street

Stamford, CT 06901
Attention:                                         Richard R. Dykhouse
Facsimile:

E-mail:

 

with a copy (which shall not constitute notice) to:

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019
Attention:                                         Steven A. Cohen, Esq.

 

15

--------------------------------------------------------------------------------


 

DongJu Song, Esq.
Facsimile:                                         (212) 403-2000

E-mail:                                                        sacohen@wlrk.com

dsong@wlrk.com

 

If to Purchaser:

 

Liberty Broadband Corporation
12300 Liberty Boulevard
Englewood, CO 80112
Attention:                                         Richard N. Baer
Facsimile:

E-mail:

 

with a copy (which shall not constitute notice) to:

 

Baker Botts L.L.P.
30 Rockefeller Plaza
New York, NY 10112
Attention:                                         Frederick McGrath

Renee L. Wilm
Facsimile:                                         (212) 259-2500

E-mail:                                                       
frederick.mcgrath@bakerbotts.com

renee.wilm@bakerbotts.com

 

Section 9.3                                    Governing Law.  This Agreement
shall be governed by and construed in accordance with the Laws of the State of
Delaware, without giving effect to any choice of Law or conflict of Law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the Law of any jurisdiction other than the
State of Delaware.

 

Section 9.4                        Jurisdiction and Venue.  The parties hereto
hereby irrevocably submit to the exclusive jurisdiction of the Delaware Court of
Chancery or, in the event (but only in the event) that such court does not have
subject matter jurisdiction over such action or proceeding, in the United States
District Court for the District of Delaware in respect of the interpretation and
enforcement of the provisions of this Agreement and of the documents referred to
in this Agreement, and in respect of the transactions contemplated hereby, and
hereby waive, and agree not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof or of any such document,
that it is not subject thereto or that such action, suit or proceeding may not
be brought or is not maintainable in the Delaware Court of Chancery, or in the
event (but only in the event) that such court does not have subject matter
jurisdiction over such action or proceeding, in the United States District Court
for the District of Delaware, or that this Agreement or any such document may
not be enforced in or by such courts, and the parties hereto irrevocably agree
that all claims with respect to such action or proceeding shall be heard and
determined in the Delaware Court of Chancery, or in the event (but only in the
event) that such court does not have subject matter jurisdiction over such
action or proceeding, in the United States District Court for the District of
Delaware. The parties hereto hereby consent to and grant the Delaware Court of
Chancery, or in the event (but only in the event) that such court does not

 

16

--------------------------------------------------------------------------------


 

have subject matter jurisdiction over such action or proceeding, the United
States District Court for the District of Delaware, jurisdiction over the person
of such parties and, to the extent permitted by Law, over the subject matter of
such dispute and agree that mailing of process or other papers in connection
with any such action or proceeding in the manner provided in Section 9.2 or in
such other manner as may be permitted by Law shall be valid and sufficient
service thereof. EACH OF THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS TO TRIAL BY
JURY IN CONNECTION WITH ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 9.5                                    Entire Agreement.  This Agreement
constitutes the entire agreement between the parties hereto and supersedes any
prior understandings, agreements or representations by or among the parties
hereto, or any of them, written or oral, in each case, with respect to the
subject matter hereof.

 

Section 9.6                                    Assignment.  This Agreement shall
be binding upon, shall inure to the benefit of, and shall be enforceable by the
parties hereto and their respective successors and assigns.  Except as provided
below, none of Purchaser, New Charter or the Company shall assign this
Agreement, or any rights or obligations hereunder, without the prior written
consent of the other party hereto.  Notwithstanding the foregoing, Purchaser
shall be entitled to assign this Agreement and any of its rights and obligations
hereunder to any of its Affiliates, provided, that Purchaser shall nevertheless
remain liable for its obligations under this Agreement notwithstanding any such
transfer or assignment.

 

Section 9.7                                    Counterparts and Signature.  This
Agreement may be executed in two or more counterparts, each of which shall be
deemed an original but all of which together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each of the parties hereto and delivered to the other parties, it being
understood that all parties need not sign the same counterpart.  This Agreement
may be executed and delivered by facsimile or electronic mail transmission.

 

Section 9.8                                    Amendments and Waivers.

 

(a)                                 No failure or delay on the part of the
Company, New Charter or Purchaser in exercising any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.

 

(b)                                 The provisions of this Agreement may not be
amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, unless consented to in writing by the
parties hereto.

 

Section 9.9                                    Interpretation.  When reference
is made in this Agreement to a Section, such reference shall be to a Section of
this Agreement, unless otherwise indicated.  The headings contained in this
Agreement are for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement.  The language used in this
Agreement shall

 

17

--------------------------------------------------------------------------------


 

be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.  Whenever the context may require, any pronouns used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns and pronouns shall include the plural, and vice versa. 
Any reference to any federal, state, local or foreign statute or Law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise.  Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”

 

Section 9.10                             No Third-Party Beneficiaries.  This
Agreement is not intended, and shall not be deemed, to confer any rights or
remedies upon any person other than the parties hereto and their respective
successors and permitted assigns or to otherwise create any third-party
beneficiary hereto.

 

Section 9.11                             Fees and Expenses.  All fees and
expenses incurred in connection with the preparation and negotiation of this
Agreement and the consummation of the transactions contemplated by this
Agreement shall be paid by the party or parties, as applicable, incurring such
expenses.

 

Section 9.12                             Severability.  If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction or other authority to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be completed as originally contemplated to the fullest
extent possible.

 

Section 9.13                             Remedies.  Neither rescission, set-off
nor reformation of this Agreement shall be available as a remedy to any of the
parties hereto.  The parties hereto agree that irreparable damage would occur in
the event any of the provisions of this Agreement were not to be performed in
accordance with the terms hereof and that the parties shall be entitled, and
each party hereby consents, to an injunction or injunctions to prevent breaches
of this Agreement and to enforce specifically the terms hereof, without bonds or
other security being required, in addition to any other remedies at Law or in
equity.  In the event that a party institutes any suit or action under this
Agreement, including for specific performance or injunctive relief pursuant to
this Section 9.13, the prevailing party in such proceeding shall be entitled to
receive the costs incurred thereby in conducting the suit or action, including
reasonable attorneys’ fees and expenses.  No party hereto shall be responsible
for or liable to any other party hereto or any other Person for any indirect,
punitive or consequential damages which may be alleged as a result of any breach
by the first party of its representations, warrants, covenants and agreements
contained herein.  Each party acknowledges and agrees that it shall use its
reasonable best efforts to mitigate any direct damages it may incur as a result
of the breach by any other party hereto of its representations, warrants,
covenants and agreements contained herein.

 

18

--------------------------------------------------------------------------------


 

Section 9.14                             Certain Definitions.  As used in this
Agreement, the following terms have the meanings ascribed thereto below:

 

“Action” means any action, suit, claim, arbitration, proceeding, inquiry or
investigation, by or before any Governmental Entity.

 

“Affiliate” means any Person that Controls, is Controlled by or is under common
Control with the Person specified.  Solely for purposes of this Agreement,
neither New Charter nor the Company shall not be deemed to be an Affiliate of
Purchaser or any of its Affiliates, and neither Purchaser nor any of its
Affiliates shall be deemed to be an Affiliate of the Company or New Charter.

 

“Aggregate Purchase Price” has the meaning set forth in the recitals to this
Agreement.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Amended and Restated Stockholders Agreement” means the Amended and Restated
Stockholders Agreement, dated as of the date hereof, by and among the Company,
New Charter, Purchaser, and Advance/Newhouse Partnership.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
banking institutions in the State of New York are authorized or obligated by Law
or executive order to close.

 

“Closing” has the meaning set forth in Section 1.1(b) of this Agreement.

 

“Closing Date” means the date of closing of the transactions contemplated by the
Mergers Agreement.

 

“Common Stock” has the meaning set forth in the recitals to this Agreement.

 

“Company” has the meaning set forth in the preamble to this Agreement.

 

“Company Common Stock” has the meaning set forth in Section 3.1(b) of this
Agreement.

 

“Contribution Agreement” means the Contribution Agreement, dated as of March 31,
2015, among Advance/Newhouse Partnership, A/NPC Holdings LLC, the Company, New
Charter and Charter Communications Holdings, LLC, as may be amended.

 

“Control” means the power, directly or indirectly, to direct the management and
policies of a Person, whether by ownership of voting securities, by contract or
otherwise.  “Controlled” and “Controlling” have correlative meanings.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder (as in effect on the
date of this Agreement).

 

“Exchange Act Reports” has the meaning set forth in Section 3.1(e) of this
Agreement.

 

19

--------------------------------------------------------------------------------


 

“First Company Merger” has the meaning set forth in the recitals to this
Agreement.

 

“Governmental Entity” means any United States or foreign (a) federal, state,
local, municipal or other government, (b) governmental or quasi-governmental
entity of any nature (including, without limitation, any governmental agency,
branch, department, official or entity and any court or other tribunal) or
(c) body exercising or entitled to exercise any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power of any
nature, including, without limitation, any arbitral tribunal.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“HSR Clearance” has the meaning set forth in Section 4.2(b) of this Agreement.

 

“Law” means rule, regulation, statutes, orders, ordinance, guideline, code, or
other legally enforceable requirement, including but not limited to common law,
state, local and federal laws or securities laws and laws of foreign
jurisdictions.

 

“Liability” means any and all debts, liabilities and obligations of any kind or
nature, whether accrued or fixed, absolute or contingent, matured or unmatured,
or determined or determinable.

 

“Liberty Contribution Agreement” means the Contribution Agreement, dated as of
the date hereof, among LIC, Purchaser, New Charter, the Company and Merger
Subsidiary One (as defined therein).

 

“LIC” has the meaning set forth in Section 4.4(b) of this Agreement.

 

“Lien” means any and all pledges, liens, proxies, claims, charges, security
interests, preemptive rights, voting trusts, voting agreements, options, rights
of first offer or refusal and any other encumbrances whatsoever.

 

“Merger Approvals” has the meaning set forth in Section 2.1(a) of this
Agreement.

 

“Merger Subsidiary” has the meaning set forth in the recitals to this Agreement.

 

“Mergers Agreement” has the meaning set forth in the recitals to this Agreement.

 

“New Charter” has the meaning set forth in the preamble to this Agreement.

 

“Parent Merger” has the meaning set forth in the recitals to this Agreement.

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, business trust, joint stock company,
trust, unincorporated organization or other entity or government or agency or
political subdivision thereof.

 

“Price Per Share” means $176.95.

 

20

--------------------------------------------------------------------------------


 

“Proxy Statement/Prospectus” has the meaning set forth in Section 2.1(a) of this
Agreement.

 

“Purchased Shares” has the meaning set forth in Section 1.1(a) of this
Agreement.

 

“Purchaser” has the meaning set forth in the preamble to this Agreement.

 

“Registration Rights Agreement” has the meaning set forth in Section 8.1 of this
Agreement.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Second Company Merger” has the meaning set forth in the recitals to this
Agreement.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations of the SEC thereunder.

 

“Stockholders Agreement” has the meaning set forth in Section 4.4(a) of this
Agreement.

 

“Stockholder Approvals” has the meaning set forth in Section 2.1(a) of this
Agreement.

 

“Stockholders Meeting” has the meaning set forth in Section 2.2 of this
Agreement.

 

“Stock Issuance Approvals” has the meaning set forth in Section 2.1(a) of this
Agreement.

 

“Target” has the meaning set forth in the recitals to this Agreement.

 

“USRPHC” has the meaning set forth in Section 4.9 of this Agreement.

 

[Signature Page Follows.]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

 

 

 

CHARTER COMMUNICATIONS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Richard R. Dykhouse

 

 

Name:

Richard R. Dykhouse

 

 

Title:

Executive Vice President, General Counsel and Corporate Secretary

 

 

 

 

 

 

 

 

CCH I, LLC

 

 

 

 

 

 

 

 

By:

/s/ Richard R. Dykhouse

 

 

Name:

Richard R. Dykhouse

 

 

Title:

Executive Vice President, General Counsel and Corporate Secretary

 

 

 

 

 

 

 

 

LIBERTY BROADBAND CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Craig E. Troyer

 

 

Name:

Craig E. Troyer

 

 

Title:

Vice President and Deputy General Counsel

 

--------------------------------------------------------------------------------


 

List of Omitted Exhibits and Schedules

 

The following exhibit to the Investment Agreement, dated May 23, 2015, by and
among Charter Communications, Inc., CCH I, LLC and Liberty Broadband Corporation
has not been provided herein:

 

Exhibit A

 

The registrant hereby undertakes to furnish supplementally a copy of the omitted
exhibit to the Securities and Exchange Commission upon request.

 

--------------------------------------------------------------------------------